UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7357


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FEROSE KERRY KHAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:11-cr-00143-LMB-1)


Submitted: April 25, 2019                                         Decided: April 29, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ferose Kerry Khan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ferose Kerry Khan appeals the district court’s order denying his motion to clarify,

letter to clarify, and motion for issuance of due process with respect to the motion to

clarify. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.      United States v. Khan, No.

1:11-cr-00143-LMB-1 (E.D. Va. Oct. 24, 2018). We deny Khan’s motion to supplement

the record and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2